Case: 10-30418 Document: 00511378589 Page: 1 Date Filed: 02/10/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 10, 2011
                                     No. 10-30418
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ERIN A HUNTER,

                                                   Plaintiff-Appellant

v.

HAROLD STERLING; JOSEPH DUFOUR; JAMES LEBLANC; BURL CAIN;
DARRYL VANNOY; BILLY MOCK; PATRICK WOODS; ERIC HINYARD;
TRISH FOSTER; TIM DELANEY; JUAN CONRAD; PAUL SMITH; UNKNOWN
COLE; JORDAN BORDELON; LEONARD WILSON,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                              USDC No. 3:08-CV-835


Before DeMOSS, STEWART, and ELROD, Circuit Judges.
PER CURIAM:*
       Erin A. Hunter, Louisiana prisoner # 111799, filed the instant 42 U.S.C.
§ 1983 suit to seek redress for alleged infringements of his constitutional rights,
and the district court dismissed the suit after granting the defendants’ F ED.
R. C IV. P. 12(b)(6) motion. In this appeal, Hunter argues that his allegations
concerning the search of his locker box and the subsequent disciplinary

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30418 Document: 00511378589 Page: 2 Date Filed: 02/10/2011

                                  No. 10-30418

conviction sufficed to raise a retaliation claim upon which relief could be
granted. Additionally, he contends that the district court erred by dismissing his
claims against certain defendants for want of personal involvement and failure
to establish supervisory liability because he had not yet completed discovery.
      We conduct a de novo review of the district court’s grant of the defendants’
Rule 12(b)(6) motion to dismiss Hunter’s suit. See In re Katrina Canal Breaches
Litig., 495 F.3d 191, 205 (5th Cir. 2007). “To state a valid claim for retaliation
under section 1983, a prisoner must allege (1) a specific constitutional right, (2)
the defendant’s intent to retaliate against the prisoner for his or her exercise of
that right, (3) a retaliatory adverse act, and (4) causation.” Jones v. Greninger,
188 F.3d 322, 324-25 (5th Cir. 1999) (citing McDonald v. Steward, 132 F.3d 225,
231 (5th Cir. 1998)).
      Our review of the record and pertinent authority shows no error in
connection with the district court’s dismissal of Hunter’s § 1983 suit. The facts
asserted by Hunter do not sufficiently tie his act of writing a complaint letter
concerning the behavior of two defendants to the disciplinary proceedings that
he avers were instituted to retaliate for the letter. Accordingly, his complaint
does not “contain sufficient factual matter, accepted as true, to ‘state a claim for
relief that is plausible on its face.’” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949
(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Because
Hunter has not established a violation of his constitutional rights, he cannot
likewise show that he will bring a claim upon which relief can be granted against
one of the supervisory defendants. § 1983; Bustos v. Martini Club Inc., 599 F.3d
458, 464 (5th Cir. 2010).
      The judgment of the district court is AFFIRMED.




                                         2